Case 1:17-cv-03014-VEC-OTW Document 107-8 Filed 10/05/18 Page 1 of 4




              EXHIBIT H
Case 1:17-cv-03014-VEC-OTW Document 107-8 Filed 10/05/18 Page 2 of 4

  Case 1:17-cv-03014-VEC-OTW    Document 81-17   Filed 06/15/18   Page 1 of 3




                               EXHIBIT 17




                                                                    06/15/18 12:45PM
    Case 1:17-cv-03014-VEC-OTW Document 107-8 Filed 10/05/18 Page 3 of 4
        Case 1:17-cv-03014-VEC-OTW Document 8147 FHed 06/15/18                         Page 2 of 3




                                                      NYC
                                                      Department of
                                                      Itonieless Services




             REASONABLE ACCOMMODATION REQUEST DETERMINATION

DATE:                                          2017
CLIENT:                            jhLoez
CARES ID:
CC (Facility Director):            Park SlopQmen’s Shelter



On   jç1 2017, DHS received your request for a reasonable accommodation through the
New York City Law Department.

Your request and supporting medical documentation (Letter dated June 20, 2017 from Dr.
Pierre Arty, MD) was reviewed by the Program Administrator for Park Slope Women’s Shelter,
Bill Distefano, in consultation with the DHS Medical Director, Fabienne Laraque, MD,

Based on this review, DHS makes the following determination:
       (XJ      Your request for a reasonable accommodation for a private shelter room and
                placement at Marsha’s House has been denied.

                    Private Room: Your request for asJgnipent_to an unshared. sin)e unit In a fIBS
                    shelter Is denied. We understand the need for privaçyjçr dilation and since your
                    dilation needs can be met by accessing as necessary a private room with a locking
                    door in shciftrjhe request br an tmsharedoojjjinieiitisdenjed.

                           a’s House Yourre ues or Si               Jjse is denied as unreasonable
                    due to serious operational and programmatic concerns and the availablhty of
                    alternative appropriate shelters. Due to prior safety incidents and behavior at Marsha’s
                    jeDBShasdetornlnefijhp1acIng yçat Marsha’s liouse would cause an
                    undue burden to DHS as the heh andsafet_ofother shelter clients and staff would
                    be at risk, it Is further’noted that Marsha’s House is not a shelter facility solely for
                              do hents asjlso serves oun             en and dswornen inciudm those Who
                            identi as   Lesbia   Ga   Bis  xual or  ucs ti              novedefhe trauma
                    uhavcriencedintheastfl jtbaccordtQj
                                                                                      an appropriate shelter
                    wfthexperien    ced    menta    health  professionals   on-site. We  aJs share yg
                    pychlatrlsts conclusion that your best interests would besen,ed by wqçn
                          ntl twarda ro nato etmanent housing fIBS ajid BRA are wilhn to assi t
                        jnobtalnin such cnn ac thous in as sooi22sjPj Aft                      disa list of
                    fiASE locations wherco pan acceeicos                      to ass        with    rnaneiit
                    housiflL2rjflS.



  Deprtrnent Of Homeless Service 3 Eleaver Sfreet,   New York,   NY 10004
  http:fIw.nycov1him?IdhSIh1flhO1fl10.Smt
   Case 1:17-cv-03014-VEC-OTW Document 107-8 Filed 10/05/18 Page 4 of 4
      Case 1:17-cv-03014-VEC-OTW             Document 81-17      Filed 06/15/18   Page 3 of 3



       [X   J   Your request for a reasonable accommodation has been granted.
       The Department of Homeless Services offers the fotlowirig accommodation:
            •   S will aecommodatQypr need fora
                Women’s Shelter.
            •   Ptacemont In a women’s shoIterJfrk Slope    WorneWs Shelter). in accordance with your


                dIagnosls


You or your representative may appeal this Determination by filing an Appeal within ten (10)
hescy of receipt of this Determination. Appeals should be directed to the Office of
Diversity & Equal Opportunity Affairs Office, 33 Beaver Street, New York, New York 10004 or
qçsnc.ov, and must include:
      1.        The cJients name, address, and telephone number;
      2.        A description of the program, activity, or service that was denied to client;
      3.        The date and nature of the alleged denial; and
      4.        The signature of the client or hislher authorized designee,

Upon reguøst,aJstance sJiifl b provided yCUent Advocacy to fiI




                                                  2
